qwhuqdo 5hyhqxh 6huylfh department of the treasury number release date index no legend washington dc person to contact telephone number refer reply to cc ita - plr-149801-01 date date taxpayer agreement b d e f g h v w x y z dear this is in reply to your request for a ruling to allow taxpayer to use an alternative method of basis recovery under sec_15a_453-1 of the temporary income_tax regulations to report contingent payments because the normal basis recovery rule method will substantially and inappropriately defer recovery_of basis taxpayer is an s_corporation with two individual shareholders it uses an accrual_method of accounting for federal_income_tax purposes and files its returns on a calendar_year basis in v taxpayer disposed of certain assets to b pursuant to the agreement for a i fixed cash amount ii certain shares of stock and iii contingent payments not to exceed dollar_figured under the agreement the contingent payments are due only if b’s defined earnings exceed its defined earnings goals for each of the years v through y and if b’s defined cumulative earnings exceed its defined cumulative earnings goals the contingent payments were due in years w through z taxpayer reported the payments it received in w from the sale under the installment_method as set forth in sec_453 of the internal_revenue_code pursuant to sec_15a plr-149801-01 c taxpayer recovered basis of dollar_figuree for its v tax_year and dollar_figuref for its w tax_year basis of dollar_figureg is yet to be recovered taxpayer represents that for years v through x b has fallen far short of its defined earnings goals and that due to loss of a key license agreement b is not expected to meet its earnings goal for year y as a result taxpayer anticipates that it will not receive any contingent payments in the years x through z and will incur a capital_loss in the amount of dollar_figureg in z under the basis recovery rules of sec_15a_453-1 therefore taxpayer requests under sec_15a_453-1 that it be allowed to recover the remaining dollar_figureg of basis in its w tax_year although taxpayer filed its w year tax_return before filing this ruling_request it submitted the ruling_request before the due_date of its w year tax_return including extensions the internal_revenue_service office with jurisdiction over taxpayer’s return is aware of and does not object to this office’s consideration of the ruling_request sec_453 provides that income from an installment_sale shall be taken into account under the installment_method sec_453 defines the term installment_sale to mean a disposition of property where at least one payment is to be received after the end of the taxable_year in which the disposition occurs sec_453 defines the term installment_method as a method under which the income recognized for any taxable_year from a disposition is that proportion of the payments received in that year which the gross_profit realized or to be realized when the payment is completed bears to the total_contract_price sec_15a_453-1 defines a contingent_payment_sale as a sale_or_other_disposition of property in which the aggregate selling_price cannot be determined by the close of the taxable_year in which such sale_or_other_disposition occurs unless a taxpayer makes an election under sec_15a_453-1 contingent_payment_sales are to be reported on the installment_method sec_15a_453-1 provides that a contingent_payment_sale will be treated as having a stated maximum selling_price if under the terms of the agreement the maximum amount of sale proceeds that may be received by the taxpayer can be determined as of the end of the taxable_year in which the sale_or_other_disposition occurs generally the taxpayer’s basis shall be allocated to payments received and to be received by treating the stated maximum selling_price as the selling_price for purposes of sec_15a_453-1 if however application of the foregoing rules in a particular case would substantially and inappropriately accelerate or defer recovery fo the taxpayer’s basis a special rule will apply plr-149801-01 sec_15a_453-1 provides that the normal basis recovery rules set forth in sec_15a_453-1 may with respect to a particular contingent_payment_sale substantially and inappropriately defer recovery_of the taxpayer’s basis sec_15a_453-1 provides that the taxpayer may use an alternative method of basis recovery if the taxpayer is able to demonstrate prior to the due_date of the return including extensions for the taxable_year in which the first payment is received that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis to demonstrate that application of the normal basis recovery rule will substantially and inappropriately defer recovery_of basis the taxpayer must show a that the alternative method is a reasonable method of ratably recovering basis and b that under that method it is reasonable to conclude that over time the taxpayer likely will recover basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule the taxpayer must receive a ruling from the internal_revenue_service before using an alternative method of basis recovery sec_15a_453-1 further provides that the taxpayer must file the request for a ruling prior to the due_date for the return including extensions in demonstrating that application of the normal basis recovery rule would substantially and inappropriately defer recovery_of the taxpayer’s basis the taxpayer in appropriate circumstances may rely upon contemporaneous or immediate past relevant sales profit or other factual data that are subject_to verification the taxpayer ordinarily is not permitted to rely upon projections of future productivity receipts profits or the like however in special circumstances a reasonable projection may be acceptable based upon a specific event that has already occurred sec_15a_453-1 provides that a contingent_payment_sale may initially and properly have been reported under the normally applicable basis recovery rule and during the term of the agreement circumstances may show that continued reporting on the original method will substantially and inappropriately defer or accelerate recovery_of the unrecovered balance of the taxpayer’s basis in this event the special rule provided in this paragraph is applicable in this case based on the information submitted and representations made it appears that taxpayer will not receive any contingent payments after w accordingly based on that information and those representations we conclude the basis recovery rules under sec_15a_453-1 will substantially and inappropriately defer recovery_of taxpayer’s unrecovered balance of the basis in the assets sold pursuant to the agreement plr-149801-01 taxpayer’s proposal to recover the unrecovered_basis in w is a reasonable method of ratably recovering basis under sec_15a_453-1 and sec_15a_453-1 under taxpayer’s proposal to recover the unrecovered_basis in w it is reasonable to conclude that over time taxpayer will recover the unrecovered_basis at a rate twice as fast as the rate at which basis would have been recovered under the otherwise applicable normal basis recovery rule accordingly we conclude based on the information submitted and representations made that taxpayer may recover the remaining dollar_figureg of unrecovered_basis in w caveats a copy of this letter must be attached to any income_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter_ruling showing the deletions proposed to be made in the letter when it is disclosed under sec_6110 of the internal_revenue_code except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 provides that it may not be used or cited as precedent sincerely michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting enclosures cc
